Case 4:19-cv-00527-JED-JFJ Document 12 Filed in USDC ND/OK on 08/25/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OKLAHOMA

  FAYE STRAIN, as Guardian of THOMAS
                                 )
  BENJAMIN PRATT,                )
                                 )
                   Plaintiff,    )
                                 )                         Case No. 19-CV-527-JED-FHM
  v.                             )
                                 )
  ARMOR CORRECTIONAL HEALTH CARE )
  SERVICES, INC.,                )
                                 )
                   Defendant.    )


                                  OPINION AND ORDER

         Plaintiff, Faye Strain, is the Guardian and mother of Thomas Benjamin Pratt.

  Plaintiff alleges that Mr. Pratt, while held in the Tulsa County Jail in 2015, was injured by

  the medical negligence of defendant’s employees. (Doc. 1-1). As set forth in the plaintiff’s

  initial pleading, Mr. Pratt was suffering from serious alcohol withdrawal and delirium

  tremens, which was not properly treated and, as a result, Mr. Pratt was seriously and

  permanently injured. Plaintiff asserts a negligence claim under the Oklahoma

  Governmental Tort Claims Act, and alleges that she complied with the notice provisions

  of that Act.

         The defendant was the Jail’s health services contractor and employed the health

  services providers whose alleged negligence is described in the plaintiff’s pleading. The

  defendant moves to dismiss this state law negligence action on the ground that it is immune

  from tort liability under the OGTCA, Okla. Stat. tit. 51, §§ 152.1, 157(7)(b)(7).
Case 4:19-cv-00527-JED-JFJ Document 12 Filed in USDC ND/OK on 08/25/20 Page 2 of 3




        The OGTCA provides that “[t]he state, its political subdivisions, and all of their

  employees . . . shall be immune from liability for torts.” Okla. Stat. tit. 51, § 152.1.

  “[L]icensed medical professionals under contract with city, county, or state entities who

  provide medical care to inmates or detainees” are considered employees under the

  OGTCA. Okla. Stat. tit. 51, § 152(7)(b)(7). Plaintiff argues that this immunity does not

  apply because Armor itself is neither an employee nor a licensed medical professional.

        In Barrios v. Haskell Cty. Pub. Facilities Auth., the Oklahoma Supreme Court

  assumed that a corporate healthcare provider and its staff would count as “employees”

  under § 152(7)(b). Barrios v. Haskell Cty. Pub. Facilities Auth., 432 P.3d 233, 236 n.5

  (Okla. 2018). In doing so, the court noted that “[g]enerally speaking, the staff of a

  healthcare contractor at a jail are ‘employees’ who are entitled to tort immunity under the

  GTCA.” Id. Relying on Barrios, judges in this district have repeatedly held corporate

  medical providers, including Armor, to be “employees”. See Burke v. Regalado, No. 18-

  CV-231-GKF-FHM, 2019 WL 1371144, at *2‒3 (N.D. Okla. Mar. 26, 2019); Prince v.

  Turn Key Health Clinics, LLC, No. 18-CV-282-CVE-JFJ, 2019 WL 238153, at *9 (N.D.

  Okla. Jan. 16, 2019) (finding “persuasive the [Barrios] court’s reasoning for assuming that

  Turn Key is an ‘employee’” which is, “therefore, immune from tort liability”); Holland v.

  Glanz, 16-CV-349-JED-JFJ, 2019 WL 4781869 (N.D. Okla. Sept. 30, 2019).

         Based upon the foregoing authorities, the Court determines that Armor is an

  “employee” under the OGTCA and is therefore immune from suit under Okla. Stat. tit. 51,




                                              2
Case 4:19-cv-00527-JED-JFJ Document 12 Filed in USDC ND/OK on 08/25/20 Page 3 of 3




  §§ 152(7)(b)(7).1 Accordingly, the defendant is immune from tort liability under the

  OGTCA. The motion to dismiss (Doc. 9) is granted.2 A separate judgment of dismissal

  will be entered.

         SO ORDERED this 25th day of August, 2020.




  1
          The Tenth Circuit Court of Appeals recently stated that the question of whether a
  contracting jail health care provider is an “employee” is an “undecided issue of state law”
  that was “best left for the Oklahoma courts to decide.” Birdwell v. Glanz, 790 F. App’x
  962, 963-64 (10th Cir. 2020). The issue in that case was whether the federal district court
  should have exercised supplemental jurisdiction over the state law claims after it had
  disposed of all federal claims.
          Here, in contrast, the issue is not one of supplemental jurisdiction. Instead, the Court
  in this case has original diversity jurisdiction over a removed state law claim. Under Erie
  Railroad Co. v. Tompkins, 304 U.S. 64 (1938), a federal district court sitting in diversity
  applies “state law with the objective of obtaining the result that would be reached
  in state court.” Butt v. Bank of Am., N.A., 477 F.3d 1171, 1179 (10th Cir. 2007); see also
  Mem. Hosp. v. Healthcare Realty Tr. Inc., 509 F.3d 1225, 1229 (10th Cir. 2007). Where
  the district court exercising diversity jurisdiction cannot find a state high court opinion
  governing a particular issue of substantive law, the district court must predict how the state
  court would resolve the issue. See Walker v. Spina, 359 F. Supp. 3d 1054, 1076 (D.N.M.
  2019) (quoting Guidance Endodontics, LLC v. Dentsply Int'l., Inc., 708 F. Supp. 2d 1209,
  1224-25 (D.N.M. 2010). “[A] court formulating an Erie prediction should look first to the
  words of the state supreme court.” Id. (quoting Peña v. Greffet, 110 F. Supp. 3d 1103, 1132
  (D.N.M. 2015)). Here, based upon the Oklahoma Supreme Court’s statements in Barrios,
  including its indication that the staff of a jail healthcare contractor are employees who are
  entitled to tort immunity under the OGTCA and its assumption in a footnote that the
  corporate contractor was an “employee,” the undersigned predicts that the Oklahoma high
  court would determine that Armor is immune from tort liability under the Oklahoma.
  2
        Because the Court determines that Armor is immune under the OGTCA, the Court
  need not address the statute of limitations issues.
                                                 3
